DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “the housing body” and “the housing fastener” which lack antecedent basis in the claim. It is unclear whether Applicant intended this claim to be dependent on 9, 10 or 11.
	Claims 13-16 are rejected on the basis of their dependency on claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Linke (USpgpub 20200356130).
Regarding claim 1, Linke discloses an operating device (fig.2) for a human-powered vehicle, comprising: a base structure (102) configured to be mounted to the human-powered vehicle; a switch unit (one of 112, 113, and corresponding lever 170, 180) configured to be activated in response to a user input (the levers/switches are configured to be activated by actuation from a user); an electric component (fig.4a, 103, 101) configured to be electrically connected to the switch unit (fig.4a and paragraph 69; the circuit is electrically connected to switches 112, 114 and consequently levers 170, 180 by virtue of their connection to the switches); and an electric-component housing (108) configured to be detachably coupled to the base structure (evident from figures 3, 8, etc; housing 108 is detachably coupled to base 102 via fasteners located at several locations such as 123o), the electric-component housing configured to support the electric component such that the electric component is detachably coupled to the base structure via the electric- component housing (the housing 108 supports circuit 103 which likewise would be detachable via the housing 108; in addition, the circuit 103 is separately detachable as discussed in paragraph 109).  
Regarding claim 2, Linke discloses an operating device for a human-powered vehicle, comprising: a base structure configured to be mounted to the human-powered vehicle; a switch unit configured to be activated in response to a user input; an electric component configured to be electrically connected to the switch unit; an electric-component housing configured to be detachably coupled to the base structure; (for all preceding limitations, see the rejection above of claim 1) and the switch unit being configured to be detachably coupled to at least one of the electric-component housing and the base structure (both switches/levers 112, 114, 170, 180 are all detachably coupled to the housing or base as evident both in figure 3 and paragraph 109).  
Regarding claim 3, Linke discloses the operating device according to claim 1, wherein the electric component includes at least one of a substrate, a wireless communicator, and a wired communicator (paragraph 69, the component is a circuit board and includes a wireless radio antenna).  
Regarding claim 4, Linke discloses the operating device according to claim 1, wherein the electric-component housing includes an accommodating space (paragraph 63; space inside housing 108 in which the circuit is disposed, Housing 108 shown in figures 9), and the electric component is at least partly provided in the accommodating space (implicit based on figures and paragraph 63; the circuit would be disposed within the two part hosing 108).  
Regarding claim 5, Linke discloses the operating device according to claim 4, wherein the electric component includes a substrate, and the substrate is provided in the accommodating space (paragraph 63 describes the circuit and how its provided in the space).  
Regarding claim 6, Linke discloses the operating device according to claim 5, wherein the electric component includes a wireless communicator (paragraph 69 describes a radio antenna provided to the circuit 103), and the wireless communicator is electrically mounted on the substrate and is provided in the accommodating space (paragraph 69).  
Regarding claim 7, Linke discloses the operating device according to claim 4, wherein the accommodating space includes a power-supply accommodating space (fig.4b, 110) in which a power supply (101) is to be provided.  
Regarding claim 8, Linke discloses the operating device according to claim 7, wherein the electric component includes a terminal (fig.4b, 193, 194; paragraph 70) contactable with the power supply in a state where the power supply is provided in the power-supply accommodating space, and the terminal is provided in the accommodating space (paragraph 70 and fig.4b).  
Regarding claim 9, Linke discloses the operating device according to claim 4, wherein the electric-component housing includes a housing body (108), the housing body includes the accommodating space, and the housing body is configured to be detachably coupled to the base structure via a housing fastener (fig.8a, any number of fasteners (not labeled) that would be inserted into openings 123o would read on this; could use 123o2).  
Regarding claim 10, Linke discloses the operating device according to claim 9, wherein the housing fastener is configured to be detachably attached to at least one of the base structure and the housing body (the fastener can be readily inserted into 123o2 which would attach the base and the housing body).  
Regarding claim 11, Linke discloses the operating device according to claim 9, wherein the housing fastener includes a tool engagement part (seen in fig.2, fastener has an engagement part) with which a tool is to engage.  

    PNG
    media_image1.png
    421
    428
    media_image1.png
    Greyscale

Regarding claim 12, Linke discloses the operating device according to claim 4, wherein the base structure includes an attachment opening (figures 8a-8c; opening formed by 123k, countersunk backside of 102 seen in fig.8b, 123o2, etc), and at least one of the housing body and the housing fastener is configured to be provided in the attachment opening (both the housing body and/or fasteners would be inserted into said opening defined previously).  
Regarding claim 13, Linke discloses the operating device according to claim 12, wherein the attachment opening includes a first attachment opening (for example opening formed by space 123k and the countersunk backside of 123 seen in fig.8b) and a second attachment opening (123o2 could read on this opening), the housing body is configured to be provided in the first attachment opening (evident from figures shown assembled version), and the housing fastener is configured to be provided in the second attachment opening (evident from observing the figures showcasing both the assembled version and looking at figures 8a, 8b).  
Regarding claim 14, Linke discloses the operating device according to claim 13, wherein the first attachment opening is in communication with the second attachment opening (at least 123o2 is clearly in communication with the countersunk backside opening of 123 seen in fig.8b).  
Regarding claim 15, Linke discloses the operating device according to claim 13, wherein the housing body is configured to be inserted into and removed from the first attachment opening in a first direction, the housing fastener is configured to be inserted into and removed from the second attachment opening in a second direction, and the first direction is different from the second direction (from an analysis of the figures, it is self-evident that the housing body 108 could be readily inserted into place on the base structure via any number of different directions; this is similar to Applicant’s invention since the attachment opening is an open area and there is not one fixed direction that a person assembling the device would have to take in inserting the housing1; thus as viewed in fig.2, one assembling the housing body could readily choose a direction that is not the same as the fastener used at 123o2; in addition all the openings 123o are pointed in slightly deviating directions thus any one of these could be read on the second opening and provide a different direction as well).  
Regarding claim 16, Linke discloses the operating device according to claim 15, wherein the switch unit is pivotally coupled to the base structure about an attachment axis (levers 170, 180 are pivotally coupled about axis B), and at least one of the first direction and the second direction is non-parallel to the attachment axis (see annotated figure below).  

    PNG
    media_image2.png
    551
    772
    media_image2.png
    Greyscale

Regarding claim 17, Linke discloses the operating device according to claim 1, further comprising a mounting structure (fig.2, 140, paragraph 62: clamp that would fasten to 140, and fastener that would attach the clamp to 140 would read on this2) configured to couple the base structure to the human-powered vehicle.  
Regarding claim 18, Linke discloses the operating device according to claim 17, wherein the mounting structure includes a mounting member (conventional clamp, not shown would read on this), and the mounting member includes a mounting opening (fig.1; conventional clamp would allow attachment to the handlebar via an opening thereof) through which a tubular part of the human-powered vehicle extends in a mounting state where the mounting structure couples the base structure to the tubular part of the human-powered vehicle.  
Regarding claim 19, Linke discloses the operating device according to claim 18, wherein the mounting structure includes a mounting base (140 reads on the mounting base) and an adjustment member (fastener that would be inserted into P1 or P2 would read on the adjustment member), and the mounting base is secured to the base structure, and the adjustment member is adjustably attached to the mounting base and is configured to adjustably couple the mounting base to the mounting member (the adjustment member or fastener is adjustably attached by virtue of being removable from P1 or P2 and inserted into either position to thereby adjustably couple the mounting base 140 to the mounting member (clamp)).  
Regarding claim 20, Linke discloses the operating device according to claim 1, further comprising: an additional switch unit (the other one of 112, 114 and lever 170, 180) configured to be activated in response to an additional user input, a fastener (150 fastens the levers of the switch unit to the base structure) configured to fasten the switch unit and the additional switch unit to the base structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linke (USpgpub 20200356130) in view of Gao (USP 9211936).
Regarding claim 20, Linke discloses the operating device according to claim 1, further comprising: an additional member and switch (fig.9e, 118, 119).
It is noted that from observing figures 9a-9f it is readily apparent that member 118 is an additional member which could be placed on housing 108; i.e. it is optional and from fig.9e it is apparent that there is a hole for a fastener to attach 118 to housing 108. However, because there is no explicit mention of how 118 is attached to the housing, a separate teaching will be provided.
Linke fails to explicitly disclose the additional member is configured to be detachably attached to at least one of the base structure and electric-component housing.  
Gao teaches the concept of providing an additional member/switch which can detachably attached to a structure (fig.7, 238a) for the purpose of providing additional functionalities to the operating device as a whole and provide the predictable result of being readily detachable if needed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the additional member/switch disclosed in Linke to be detachably attached as taught/suggested in Gao in order to provide the same predictable results of providing a readily detachable switch unit as an additional and/or optional member to provide addon functions to the operating device as a whole.
Regarding claim 22, Linke discloses the operating device according to claim 21, further comprising: a third switch unit (119) configured to be activated in response to a third user input, the third switch unit being provided to the additional member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art contains numerous relevant prior art to various aspects of the claimed invention, some include similar examples to the detachable couplings that Applicant specifically discloses, other arts may provide teachings for aspects such as the switches or parts thereof being mounted specifically to the levers, and other aspects of the disclosed invention are provided in the art as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s own disclosure is sparse in detail as to precisely how the assembly would be limited to one sole direction, in fact from the figures it is evident that more than one direction could be used in inserting  the housing body.
        2 Conventional clamp is showcased in USP 11479318